Exhibit 12.1 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands) Fiscal Year Ended December 31, Nine months ended September 29, October 1, (Unaudited) Earnings: Earnings (loss) from continuing operations $ ) $ $ ) $ ) $ $ ) $ ) Provision (benefit) for income taxes ) ) Earnings (loss) Fixed charges: Interest expense including amortization of debt expense and discount (premium) Interest portion of rental expense Fixed charges Earnings available for fixed charges $ ) $ $ $ ) Ratio of earnings to fixed charges (1) - (1) For the years ended December 31, 2011, 2009 and 2008, the deficiency in the ratio of earnings to fixed charges to achieve a one to one ratio was $83.8 million, $94.7 million, and $568.4 million, respectively, which resulted from the depressed residential U.S. housing market. For the nine months ended September 29, 2012 and October 1, 2011, the deficiency in the ratio of earnings to fixed charges to achieve a one to one ratio was $22.5 million and $67.3 million, respectively, due to the depressed residential U.S. housing market. Notes: 2008 interest expense excludes loss on extinguishment for debt 2011 interest factor estimated at 1/3 of operating lease rental expense-represents a reasonable approximation of the interest factor
